Citation Nr: 0300496	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  98-12 542	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sore joints.

2.  Entitlement to service connection for sore joints due 
to undiagnosed illness.

3.  Entitlement to service connection for sore muscles due 
to undiagnosed illness.

(The issue of entitlement to service connection for 
gastroesophageal reflux disease (GERD) will be the subject 
of a later decision by the Board of Veterans' Appeals 
(Board).) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
July 1991.  Service in Southwest Asia during the Persian 
Gulf War is indicated by the evidence of record.

In a December 1994 rating decision, the VA RO in Atlanta, 
Georgia denied entitlement to service connection on a 
direct basis for sore joints and sore muscles.  The 
veteran submitted a notice of disagreement in February 
1995 with respect to the RO's decision on those issues.

In May 1998, the RO in Columbia, South Carolina entered a 
rating decision which, inter alia, denied service 
connection for joint pain on both a direct basis, and also 
pursuant to the provisions of 38 C.F.R. § 3.317 (Gulf War 
undiagnosed illness); and denied service connection for 
muscle pain pursuant to the provisions of 38 C.F.R. 
§ 3.317.

In response to the veteran's disagreement with the May 
1998 rating decision as to his joint and muscle claims, 
the Columbia RO issued a statement of the case (SOC) in 
June 1998 which addressed service connection for joint 
pain on both a direct basis and pursuant to 38 C.F.R. 
§ 3.317, and addressed the claim for service connection 
for muscle pain only in terms of Gulf War undiagnosed 
illness.  In July 1998, the veteran submitted a VA Form 9, 
which perfected his appeal of the denial of service 
connection for sore joints on both a direct basis and 
pursuant to the provisions of 38 C.F.R. § 3.317.  The July 
1998 VA Form 9 also perfected the veteran's appeal of the 
denial of service connection for sore muscles pursuant to 
the provisions of 38 C.F.R. § 3.317.  See 38 U.S.C.A. §§ 
7104, 7105 (West 1991 & Supp. 2002).  The Board notes in 
passing that the veteran has not yet been issued a SOC in 
response to his February 1995 notice of disagreement as to 
the denial in the December 1994 rating decision of service 
connection for sore muscles on a direct basis.  However, 
as will be discussed in further detail below, the Board 
intends to issue a separate decision at a later date 
addressing the veteran's claim of service connection for 
GERD.  The Board will, in that later decision, address the 
responsibility of the RO to issue the veteran a SOC on the 
issue of entitlement to service connection on a direct 
basis for sore muscles.  (Such an issue should address the 
diagnosis of muscle strain of the elbows set forth in a 
September 2000 VA examination, for example.)

This case was remanded in May 1999 for further 
development; it was returned to the Board in August 2002.

The Board also notes that the veteran, in July 1998, 
expressed disagreement with a May 1998 rating decision 
which denied service connection for an anxiety disorder 
(including, by inference from the record, associated 
depression).  The record reflects that the veteran was 
issued a SOC on this matter in July 2001, but that no 
further communication from either the veteran or his 
representative has been received with respect to the 
referenced issue.  The Board therefore concludes that the 
veteran is not seeking appellate review of the issue of 
entitlement to service connection for an anxiety disorder 
with associated depression. 

The Board additionally notes that while the issue of 
entitlement to service connection for cardiovascular 
disability, including heart disease and hypertension, was 
developed for appellate review and remanded by the Board 
in May 1999 for further development, the RO granted 
service connection for coronary artery disease with 
hypertension in a December 2001 rating decision.  As this 
appears to have constituted a complete grant of the 
benefit sought on appeal with respect to the claimed 
cardiovascular disorder, the Board concludes that the 
issue of entitlement to service connection for 
cardiovascular disability is no longer in appellate 
status.

The Board lastly notes that the issue of entitlement to 
service connection for gastroesophageal reflux disease has 
been developed for appellate review; however, the Board is 
currently undertaking additional development on this issue 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  When the development actions are completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  See 67 Fed. Reg. 3099, 3105 
(Jan. 23, 2002) (codified at 38 C.F.R. § 20.903 (2002)).  
After giving the notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The veteran exhibits no objective indications of 
disability manifested by sore joints.

2.  The veteran exhibits no objective indications of 
disability manifested by sore muscles that is due to an 
undiagnosed illness.


CONCLUSIONS OF LAW

1.  Disability manifested by sore joints was not incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. §§ 3.303 (2002).

2.  The veteran does not experience disability manifested 
by sore joints that is the result of an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 U.S.C.A. § 1117 (West Supp. 2002) (as amended by The 
Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 
2001)); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2002). 

3.  The veteran does not experience disability manifested 
by sore muscles that is the result of an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 U.S.C.A. § 1117 (West Supp. 2001) (as amended by The 
Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 
2001)); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2001) (the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); but 
see Dyment v. Principi, 287 F.3d 1377 (2002) ("the 
inference is nearly inescapable that section 3(a) of the 
VCAA ... was not intended to be given retroactive effect"). 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any 
event are not applicable in the instant case, the final 
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.

The Board notes that the RO, in determining that service 
connection was not warranted for sore joints or muscles, 
considered those claims on the merits.  Moreover, after 
review of the record, the Board concludes that VA's duties 
under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided in 
January 1995 with notice of the December 1994 rating 
decision which denied service connection for sore joints 
on a direct basis, and notified later in May 1998 of the 
May 1998 rating decision which denied entitlement to 
service connection for joint pain on a direct basis and 
pursuant to 38 C.F.R. § 3.317, and which denied 
entitlement to service connection for muscle pain pursuant 
to 38 C.F.R. § 3.317.  The veteran was provided with a 
statement of the case in June 1998 which notified him of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases 
for the decisions.  The veteran thereafter perfected his 
appeal of those issues.  The record reflects that the 
veteran was specifically advised in September 1996 of the 
information and evidence (medical and non-medical) needed 
to substantiate his claims for service connection based on 
the presence of undiagnosed illnesses, and that he was 
again advised in July 2001 of the information and evidence 
necessary to substantiate his claims, and also informed of 
what evidence VA was responsible for obtaining, and what 
evidence he was responsible for obtaining.

The Board notes that on December 27, 2001, the President 
signed into law the "Veterans Education and Benefits 
Expansion Act of 2001", which amended various provisions 
of 38 U.S.C. §§ 1117 and 1118.  These changes were made 
effective March 1, 2002.  The record reflects that the 
Board informed the veteran in November 2002 of the change 
in law, provided him with copies of 38 U.S.C.A. §§ 1117 
and 1118, as amended, and afforded him the opportunity to 
submit additional evidence or argument in light of the 
amended laws.  The veteran responded with additional 
argument later in November 2002.  In light of the above, 
the Board finds that the veteran will not be prejudiced as 
a result of the Board proceeding to decide his claims.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or 
unmet duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes 
that the statement of the case and supplemental statements 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  Moreover, the 
veteran is aware, through the September 1996 and July 2001 
letters described above, of which evidence would be 
obtained by him and which evidence would be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
It is clear from submissions by and on behalf of the 
veteran that he is fully conversant with the legal 
requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In this regard, the Board notes that the May 1999 remand 
requested that the RO obtain records from Drs. Arnold 
Tillinger and Eugene Nwosu.  The record reflects that the 
RO attempted to obtain records from the referenced 
physicians to no avail.  The Board points out, however, 
that the veteran was notified in May 2000 that VA was 
unsuccessful in obtaining records from the referenced 
physicians, and notes that in any event, the veteran has 
indicated that any records from Drs. Nwosu and Miller 
would be relevant only as to his claim for service 
connection for cardiovascular disability; as discussed in 
the Introduction, that issue is no longer on appeal.

The Board also notes that the veteran has repeatedly 
insisted that his service medical records are incomplete, 
in that records from his service in the Persian Gulf were 
never associated with his main records.  Pursuant to the 
Board's May 1999 remand, the RO contacted the National 
Personnel Records Center (NPRC) to obtain any additional 
service medical records, including from the Winn Army 
Hospital in Fort Stewart, Georgia, but the NPRC responded 
in June 2000 that no additional records were available, 
including from the referenced Army hospital.  The Board 
has reviewed the veteran's service medical records on 
file, and finds that those records appear complete on 
their face.  Moreover, the veteran has submitted copies of 
relevant service medical records in his possession.  The 
Board therefore concludes that further delay of the 
instant appeal for the purpose of again attempting to 
obtain additional service medical records for the veteran 
is not warranted.

The Board, in the May 1999 remand, also requested that the 
RO obtain all service medical and personnel records 
pertaining to the award of disability severance pay 
received by the veteran from his service department, as 
reported by the veteran in a January 1994 VA Form 21-526.  
On that form, the veteran reported that he was receiving 
disability severance pay in the amount of $166.  The 
record reflects that the RO contacted the appropriate 
agencies and was informed in June 2000 that the $166 the 
veteran claimed was disability severance pay was actually 
the amount of his VA disability compensation.  The Board 
also points out that the veteran's DD Form 214 indicates 
that he retired from service.  In light of the above, the 
Board finds that there is no evidence that the veteran 
received disability severance pay, or that he was 
discharged from service on account of disability.

In short, the Board concludes that the May 1999 remand has 
been complied with, and that the evidence currently before 
the Board is adequate for the purpose of adjudicating the 
instant claim.  See Stegall v. West, 11 Vet. App. 268 
(1998).  In light of the above, the Board finds that VA's 
duty to assist the veteran has been satisfied.

In sum, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
the implementing regulations.  Therefore, the veteran will 
not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  See Bernard v. Brown,  4 Vet. 
App. 384, 392-94 (1993). 

Factual background

The veteran contends that he has disability manifested by 
sore joints which originated in service, or which is a 
symptom of an undiagnosed illness which resulted from his 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  He also contends that he has a 
disability manifested by sore muscles which is a symptom 
of an undiagnosed illness resulting from his referenced 
service during the Persian Gulf War.

In several statements on file, the veteran contends that 
his joint and muscle soreness began in service and 
possibly originated from exposure during his service in 
the Persian Gulf War to pyridostigmine bromide, certain 
vaccines (including the anthrax vaccine), oil well fires, 
flights into uranium-depleted areas, or exposure to 
prisoners of war.  The veteran asserts that his affected 
joints primarily include those in his fingers, elbows, 
ankles and knees. 

The veteran's service medical records include the report 
of an April 1967 military examination conducted prior to 
his entry onto active duty, at which time he reported a 
history of a torn left knee ligament occurring in 1964, 
with recurrent intermittent swelling since that time and 
an occasional feeling of weakness.  A March 1981 service 
medical record documents that the veteran complained of a 
sore ankle, and an April 1981 note shows that he sustained 
a left ankle injury, although X-ray studies of that ankle 
were negative for any evidence of a fracture.  A February 
1982 note shows that the veteran twisted his right ankle 
and was diagnosed with mild sprain, although the diagnosis 
was changed to right ankle strain in March 1982.  A 
December 1982 note indicates that the veteran presented at 
that time with mild tendonitis affecting the right great 
toe, which was later determined to represent an exostosis 
on the first metatarsal; the service medical records show 
that he underwent surgery shortly thereafter to remove the 
exostosis.  In March 1984 the veteran complained of pain 
affecting his right side which was diagnosed as a pulled 
muscle.  In November 1985, the veteran was treated for 
complaints of low back pain that radiated into both lower 
extremities.

The service medical records show that in March and April 
of 1988, the veteran complained of ear and facial pressure 
and soreness, at which time he was diagnosed with possible 
myofascial pain dysfunction; his facial complaints were 
later attributed to sinusitis, but December 1988 
electromyography studies revealed an impression of 
myofascial low back pain, with the absence of any lumbar 
radiculopathy.  An August 1990 note shows that the veteran 
complained of low back pain radiating down his left leg.  
A May 1991 note indicates that the veteran complained of 
left elbow and proximal lower arm tenderness of several 
months onset; physical examination demonstrated the 
presence of left elbow tenderness, and the veteran was 
diagnosed with left tennis elbow.  The records show that 
he received treatment for bilateral elbow problems in June 
1991; diagnosed as tennis elbow.  The report of his 
retirement examination shows that he exhibited left elbow 
tenderness at the lateral epicondyle, as well as sore 
forearm muscles.  

On file are private medical records for November 1991 to 
July 2001 which include a November 1991 invoice showing a 
diagnosis of polymyalgia rheumatica.  The private records 
document treatment for complaints of low back problems 
with pain radiating to the left foot, and show that the 
veteran was diagnosed with multiple level lumbar disc 
herniation and root compression as confirmed on Magnetic 
Resonance Imaging studies in February 1996; a July 1996 
treatment note shows that the veteran reported 
experiencing little to no leg symptoms following recent 
lower back surgery.  A February 1997 treatment note 
indicates historically that the veteran had complained of 
some arthralgias since service.  The records show that the 
veteran was treated for a plantar wart from July 1998 to 
November 1998 affecting the right metatarsal head, and 
that the veteran in July 2001 complained of bilateral foot 
pain; he was diagnosed with left foot pain, possibly 
tendonitis or muscle cramps.

On file is the report of a March 1992 VA examination of 
the veteran, at which time he complained of experiencing 
bilateral aching elbow pain for almost two years, as well 
as right knee pain for several months.  Physical 
examination showed the presence of mild pain on range of 
motion testing of the elbows, as well as some pain with 
similar testing of the right knee.  No swelling or 
ligamentous laxity was evident.  X-ray studies of the 
elbows and right knee were negative for any abnormalities.  
The examiner concluded that examination of the elbows and 
right knee was essentially benign.  He noted that there 
was no evidence of osteoarthritis, but that the veteran 
could be manifesting early signs of rheumatoid arthritis.  

On file are VA treatment records for January 1993 to 
August 1998 which contain a February 1993 treatment note 
diagnosing joint pain, although physical examination 
failed to reveal any pertinent abnormalities.  A March 
1993 note indicates that the veteran exhibited some mild 
to moderate tenderness of the knees and elbows, but the 
examiner noted that recent antinuclear antibody (ANA) and 
rheumatoid factor tests were negative on blood chemical 
testing; the examiner diagnosed joint pain and suggested 
that a rheumatology consultation was recommended.  A June 
1993 note records that the veteran continued to complain 
of joint pain, especially of the knees; the assessment was 
joint pain, although physical examination was again 
negative.  Blood chemical testing in March 1994 revealed a 
negative ANA and rheumatoid factor.  An April 1994 
treatment note indicates that the veteran complained of 
multiple arthralgias, particularly affecting his elbows 
and ankles; physical examination was negative for any 
noted abnormalities, and the treating physician concluded 
that the veteran most likely had early osteoarthritis.

On file is the report of a January 1993 VA Persian Gulf 
examination, at which time the veteran reported 
experiencing joint pain and stiffness beginning during his 
service in the Persian Gulf.  Physical examination of the 
joints and muscles was normal, and X-ray studies of the 
knees were unremarkable.  The examiner's impression was of 
joint pain.

On file is the report of a second VA Persian Gulf 
examination conducted in September 1993.  At that time, 
the veteran complained of muscle pain which started while 
he was serving in the Persian Gulf, and he reported that 
he had been exposed to oil well fires and smoke while in 
the Persian Gulf.  He also complained of stiffness 
affecting his extremities for the past several years.  The 
veteran reported that he was currently free of symptoms, 
other than an occasional ache in his elbows.  Physical 
examination of the veteran's extremities revealed no 
tenderness or limitation.

On file is the report of a June 1995 VA examination, at 
which time physical examination of the veteran's 
extremities was negative for any noted abnormalities.  The 
examiner's assessment of the veteran was Gulf War 
Syndrome, and the examiner noted that the veteran reported 
occasional aching of his joints and muscles, which was 
worse with activity.  The examiner also recorded the 
veteran's assertion that his symptoms started when he 
returned from the Persian Gulf.

The report of an October 1997 VA examination shows that 
the veteran complained of back pain, as well as of minor 
residual leg pain.

The veteran was afforded a VA examination in September 
2000, at which time he reported a chief complaint of 
intermittent bilateral elbow pain which he reported began 
in 1991 without any antecedent trauma.  Following physical 
examination of the veteran, the examiner determined that 
he exhibited clinical evidence of bilateral elbow pain, 
which the examiner concluded represented muscle strain of 
the elbows; in an addendum to the examination report, the 
examiner opined that the veteran's bilateral elbow 
disability began in, and was attributable to, his period 
of service. 

With respect to the claimed joint and muscle soreness in 
areas other than the elbows, the examiner concluded that 
he was unable to determine the etiology of the complaints 
of joint pain.  He was unable to find any evidence of 
polymyalgia rheumatica on rheumatologic testing, or any 
evidence of a myofascial pain disorder or degenerative 
joint disease.  The examiner pointed out that he had 
considered the veteran's joint and muscle complaints, but 
nevertheless could find no evidence of arthralgia or 
myalgia, and he noted that he was unable to find any 
pertinent abnormalities on physical examination.  The 
examiner additionally opined that there was no evidence 
suggesting that the veteran's complaints were due to 
prescription drug or caffeine use.  The examiner lastly 
concluded that it was unlikely that the veteran had an 
undiagnosed illness as defined by history, physical 
examination and diagnostic tests.

Analysis

I.  Service connection on a direct basis for joint 
soreness

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Service incurrence or aggravation of arthritis during 
wartime service may be presumed if it is manifested to a 
compensable degree within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or 
hardships of such service, even if there is no official 
record of such incurrence or aggravation in service; 
service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2002).  The effect of this law is that service connection 
will not be precluded for combat veterans simply because 
of the absence of notation of a claimed disability in the 
official service records.  However, the law does not 
create a presumption of service connection, and service 
connection remains a question which must be decided based 
on all the evidence in the individual case.  See Libertine 
v. Brown, 9 Vet. App. 521 (1996); Smith v. Derwinski, 2 
Vet. App. 137 (1992).

In order for service connection to be granted for a 
claimed disability, there must be evidence of the current 
existence of such claimed disability.  See Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Although service medical records show that the veteran was 
treated for left elbow complaints in May 1991, his 
complaints were attributed to tennis elbow, as were his 
bilateral elbow complaints in June 1991, and no diagnosis 
reflecting disability of the left or right elbow joint 
itself (as opposed to the muscles surrounding the elbow) 
was made at any point in service.  Moreover, while the 
veteran's service medical records document treatment in 
March 1981, April 1981, February 1982 and March 1982 for 
ankle problems including a sprain, X-ray studies were 
negative for any evidence of a fracture, and the veteran's 
remaining service medical records are negative for any 
further reference to ankle problems.  In addition, while 
the veteran was diagnosed with an exostosis of his first 
metatarsal in service, following excision of the 
exostosis, no further complaints, finding or diagnosis 
with respect to the digit were made.  The veteran's 
retirement examination, other than with respect to the 
presence of left elbow tenderness and low back problems, 
is negative for any complaints, finding or diagnosis of 
joint problems.

Moreover, there is no post-service medical evidence of any 
diagnosis of a disability manifested by joint soreness.  
In this regard, the Board notes that while the January 
1993 examiner and the February 1993, March 1993 and June 
1993 treating physicians assessed the veteran with joint 
pain, none of those physicians diagnosed an underlying 
pathology.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).  Nor has any other examiner attributed the 
veteran's complaints of sore joints to an underlying 
diagnosed disability of the joints.  The Board notes in 
this regard that the veteran's complaints of lower 
extremity pain have been attributed on occasion to 
radiation from his lower back disability, and that his 
foot pain was associated at one point with a plantar wart, 
and at another point with possible tendonitis.  The Board 
also notes that while the September 2000 examiner 
diagnosed the veteran with bilateral elbow strain, he did 
not diagnose any joint disability of the elbows (as 
opposed to a muscle disorder).  The examiner also 
indicated that he was unable to determine the etiology of 
the veteran's joint complaints.

The Board acknowledges that a November 1991 invoice from a 
private physician indicates a diagnosis of polymyalgia 
rheumatica.  Notably, however, that is the sole diagnosis 
of that disorder, and while the March 1992 examiner 
suggested that the veteran could have early signs of 
rheumatoid arthritis, subsequent medical records on file 
show that the veteran's ANA and rheumatoid factors were 
consistently negative on blood chemical testing.  In 
addition, while an April 1994 VA treatment note indicates 
that he most likely had early osteoarthritis, X-ray 
studies of the veteran's joints have consistently been 
unremarkable.  Moreover, the September 2000 examiner 
specifically addressed whether polymyalgia rheumatica or 
degenerative joint disease was present in the veteran, 
concluding after a review of the claims file and 
evaluating the veteran that he in fact did not have either 
disorder.  The September 2000 examiner also ruled out the 
presence of myofascial pain syndrome.  As the September 
2000 examination report is based on a review of the 
veteran's claims files, and included testing to determine 
the presence or absence of polymyalgia rheumatica, 
myofascial pain disorder and degenerative joint disease, 
and as the September 2000 examiner's opinions are 
supported by the blood chemical testing noted above and 
also by various negative X-ray studies on file, the Board 
accords greater probative weight to the September 2000 
examiner's opinions than to the November 1991 diagnosis.  
The Board also notes that while the veteran contends he 
does have a diagnosable joint disability, as a lay person, 
he is not qualified through education, training or 
experience to offer a medical opinion concerning whether 
he has such a disability.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(a) (2002)); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against his claim of 
direct service connection.  He does not have a diagnosable 
disability manifested by sore joints, including of the 
knees, elbows, ankles or fingers.  His claim is therefore 
denied.

The Board notes that the veteran's representative contends 
that the provisions of 38 U.S.C.A. § 1154(b) are 
applicable to the instant claim.  Even assuming, however, 
that the veteran served in combat for the purposes of 
provisions of 38 U.S.C.A. § 1154(b) and its implementing 
regulation, at most this would suggest that the veteran 
was treated, as claimed, for joint complaints in service; 
the provisions of 38 U.S.C.A. § 1154(b) do not operate in 
the instant appeal to establish the presence of a current 
diagnosis of joint disability.  

II.  Service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
for sore joints and sore muscle

On November 2, 1994, Congress enacted the "Persian Gulf 
War Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 
to Title 38, United States Code.  Section 1117 authorized 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, 
or combination of undiagnosed illnesses, which became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more within a presumptive period 
following service in the Southwest Asia theater of 
operations during the Persian Gulf War.  In establishing 
the presumptive period, the Secretary was to review any 
credible scientific or medical evidence, the historical 
treatment afforded other diseases for which service 
connection is presumed, and other pertinent circumstances 
regarding the experience of Persian Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but 
non-exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he/she 
last performed active service in the Southwest Asia 
theater of operations during the Gulf War.  In April 1997, 
VA published an interim rule that extended the presumptive 
period to December 31, 2001.  This extension of the 
presumptive period was adopted as a final rule in March 
1998, and on October 21, 1998, Public Law 105-277, 
§1602(a)(1) added 38 U.S.C. § 1118, which codified the 
presumption of service connection for an undiagnosed 
illness.

On July 6, 2001, the Secretary of Veterans Affairs, under 
the relevant statutory authorities, determined that at 
that time there was no basis for establishing a 
presumption of service connection for any illness suffered 
by Gulf War veterans based on exposure to depleted 
uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-35,710 (July 6, 2000), 
and 66 Fed. Reg. 58,784-58,785 (Nov. 23, 2001).

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. 
§ 3.317(a)(1)(i) to expand the presumptive period from 
December 2001 to December 2006.  This interim rule became 
effective November 9, 2001, with the comment period to end 
January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a).  
The statute was amended to authorize compensation of Gulf 
War Veterans who have a qualifying chronic disability that 
becomes manifest during service in Southwest Asia during 
the Gulf War or to a degree of 10 percent during the 
presumptive period thereafter.  The statute defines a 
qualifying chronic disability as that which results from 
an undiagnosed illness, a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of 
signs or symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations 
warrants a presumption of service connection.  38 U.S.C.A. 
§ 1117 (as amended by The Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, § 202, 115 
Stat. 976 (Dec. 27, 2001)).

As amended, 38 U.S.C.A. § 1117 provides that signs or 
symptoms that may be manifestations of an undiagnosed 
illness or a chronic multi-symptom illness include:  (1) 
fatigue; (2) unexplained rashes or other dermatological 
signs or symptoms; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurological signs and symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or 
symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.

Because of the expansion of the definition of what 
qualifies as a chronic disability for which service 
connection may be granted, the Board views the above-
described statutory amendments more favorable to the 
veteran than the previous version of the statute.  
Therefore, the amended version of 38 U.S.C.A. § 1117 is 
applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

VA implementing regulation, 38 C.F.R. § 3.317, as amended 
by a November 9, 2001, interim final rule, provides that, 
for a disability to be presumed to have been incurred in 
service, the disability must have become manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to 
any known clinical diagnosis.  66 Fed. Reg. 218 (Nov. 9, 
2001).

For purposes of 38 C.F.R. § 3.317, "objective indications 
of chronic disability" include both "signs," in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators 
that are capable of independent verification.  This 
section also provides that disabilities that have existed 
for 6 months or more and disabilities that show 
intermittent episodes of improvement and worsening over a 
6-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.

Compensation shall not be paid under this section, 
however, if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; 
or if there is affirmative evidence that the illness is 
the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

A.  Sore joints

Service medical records for the period from August 1990 
until the veteran's retirement from service are completely 
negative for any complaints or findings with respect to 
joint soreness; as noted previously, while the veteran 
expressed bilateral elbow complaints, his complaints were 
attributed to tennis elbow, and not to the joint itself.  
Moreover, while the veteran was diagnosed with joint pain 
at his January 1993 VA examination as well as at his 
February 1993 and June 1993 outpatient visits, physical 
examination at that time was notably negative for any 
clinical abnormalities affecting any of the referenced 
joints.  In addition, while the March 1992 examiner 
reported the presence of mild pain on range of motion 
testing of the elbows and right knee, he did not diagnose 
any joint pain, but rather described the examination as 
essentially benign.  The Board notes that the veteran did 
exhibit some elbow and knee tenderness at his March 1993 
outpatient visit, which was diagnosed as joint pain, but 
points out that this combination of clinical findings and 
diagnosis has not been repeated on any other examination 
report or outpatient treatment note.  Indeed, at his June 
1993 visit, physical examination in connection with his 
joint complaints was again negative for any abnormalities, 
and at the veteran's September 1993 examination, the 
examiner was unable to find any evidence of tenderness or 
limitation of the veteran's joints and further did not 
indicate or even suggest that there was any evidence of a 
joint disability as claimed.  Moreover, while the June 
1995 examiner concluded that the veteran had "Gulf War 
Syndrome" based on the complaints of joint pain, clinical 
findings with respect to his joints at that time were 
reportedly normal.  While the veteran has alleged that he 
does indeed have an undiagnosed illness affecting his 
joints, the Board points out that there is no indication 
that he is qualified through education, training or 
experience to offer medical diagnoses; as a layperson, 
therefore, his statements as to medical diagnosis do not 
constitute competent medical evidence.  Espiritu, supra; 
66 Fed. Reg. 45,620, 45,630 (codified at 38 C.F.R. 
§ 3.159(a)(1)).  

In contrast, the September 2000 VA examiner reviewed the 
veteran's claims files, including the aforementioned 
evidence, and on examination of the veteran found no 
clinical evidence of any joint abnormality.  The examiner 
also specifically addressed whether the veteran otherwise 
had a disability manifested by sore joints by concluding 
that it was unlikely that the veteran had any undiagnosed 
illness manifested in such a manner.

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  It is not error for the Board to favor the 
opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of 
reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995). 

In this case, in the context of the evidence of record, 
the Board places greater weight on the September 2000 
opinion of the VA physician who considered and discussed 
the medical history, than it does on the reports of the 
March 1992, January 1993 and June 1995 VA examinations, or 
the February 1993, March 1993 and June 1993 VA treatment 
notes, to the extent that those reports and treatment 
notes suggest the current presence of a chronic joint 
disability.  As noted previously, although the January 
1993 VA examiner and February 1993 and June 1993 treating 
physicians diagnosed the veteran with joint pain, and 
while the June 1995 examiner diagnosed Gulf War Syndrome 
as indicated by the complaints of joint pain, physical 
examination of the joints was negative on each occasion 
for any clinical corroboration of the veteran's 
complaints.  Moreover, while the March 1992 examiner noted 
the presence of bilateral elbow and right knee pain on 
range of motion testing, he did not indicate that those 
findings suggested the presence of a joint disorder 
affecting the elbows or knee, and in fact described the 
findings as benign in nature.  Lastly, while the March 
1993 treating physician did diagnose joint pain on the 
basis of clinical findings, the record is negative for any 
subsequent clinical findings to corroborate the veteran's 
assertion of joint soreness.

The opinion of the September 2000 examiner, in contrast, 
was based not only on clinical evaluation of the veteran, 
but also on a review of the claims files.  The examination 
was scheduled for the specific purpose of addressing 
whether any signs or symptoms of joint disability were 
present, or whether an undiagnosed illness of the joints 
was otherwise implicated in the veteran's complaints.  In 
response, the examiner specifically noted the absence of 
any clinical findings of a disability affecting the 
veteran's joints, and also concluded that it was in fact 
unlikely that the veteran had an undiagnosed illness 
affecting the joints.  This opinion is consistent with the 
numerous records showing a remarkable absence of any 
clinical signs or symptoms of a joint disability, 
including at the veteran's Persian Gulf Registry 
examinations in January 1993 and September 1993, at his 
June 1995 VA examination, and at any point after his March 
1993 outpatient visit.

In essence, the post-service evidence on file of objective 
indications of a disability of the joints is limited to 
the period between March 1992 and March 1993.  At all 
other times, clinical findings with respect to the 
veteran's joints have been entirely normal, and the 
veteran has offered no non-medical indicators of chronic 
disability, other than his bare assertions.  In the 
Board's opinion, the lack of any further objective 
indications of chronic disability (including any non-
medical indicators that have been independently verified) 
since 1993 and the September 2000 VA opinion concluding 
that the veteran in fact does not have evidence of any 
undiagnosed illness manifested by sore joints, clearly 
demonstrates that the veteran does not have a chronic 
undiagnosed illness affecting his joints which is subject 
to service connection pursuant to 38 U.S.C.A. § 1117 or 
38 C.F.R. § 3.317.  Accordingly, as the preponderance of 
the evidence is against the veteran's claim, service 
connection for sore joints as due to an undiagnosed 
illness is denied. 

B.  Sore muscles

While service medical records show that the veteran was 
treated for sore elbows in May and June 1991, his problems 
were diagnosed as tennis elbow.  Although he maintains 
that this diagnosis of disability was incorrect, 
essentially arguing that a diagnosis of tennis elbow 
requires evidence of antecedent trauma, as there is no 
indication that he is qualified through education, 
training or experience to offer medical diagnoses, his 
statements as to medical diagnosis do not constitute 
competent medical evidence.  Espiritu, supra; 66 Fed. Reg. 
45,620, 45,630.  The Board notes in passing that the May 
1991 and June 1991 diagnoses of tennis elbow specifically 
noted the absence of any reported history of trauma.

Moreover, while the veteran was diagnosed with Gulf War 
Syndrome with muscle aching at his June 1995 VA 
examination, physical examination at that time was 
negative for any identifiable muscle abnormalities.  The 
Board notes that physical examination of the veteran's 
muscles at his September 1993 VA examination was also 
negative for any noted abnormalities, and none of the 
other medical evidence, with the exception of the 
September 2000 VA examination report and the July 2001 
private treatment note, either documents complaints 
regarding the veteran's muscles, or otherwise suggests the 
presence of any disability affecting the muscles.  At his 
September 2000 examination, the veteran's bilateral elbow 
complaints were attributed to a strain, and the examiner 
otherwise found no clinical evidence of any muscle 
abnormalities, and concluded that it was unlikely that the 
veteran had any undiagnosed illness that was manifested as 
muscle soreness.  The July 2001 treatment note diagnosed 
left foot pain, possibly due to muscle cramps or to 
tendonitis.

In this case, in the context of the evidence of record, 
the Board places greater weight on the September 2000 
opinion of the VA physician who considered and discussed 
the medical history, than it does on the report of the 
June 1995 VA examination or the July 2001 private 
treatment note, to the extent that the treatment note 
suggests the presence of a muscle disorder of the left 
foot.  Clearly, as the veteran's elbow complaints have 
been attributed to a muscle strain, a diagnosed 
disability, service connection under the provisions of 
38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317 is not in order 
for that disorder (the Board points out that, as was 
explained in the Introduction, the issue of service 
connection for sore muscles on a direct basis is not 
currently before the Board for appellate review).  With 
respect to whether the veteran has an undiagnosed illness 
affecting any other muscle, while the June 1995 examiner 
diagnosed Gulf War Syndrome as indicated by the complaints 
of muscle pain, physical examination of the muscles was 
negative at that time, and also at the veteran's January 
1993 and September 1993 VA examinations, for any clinical 
corroboration of the veteran's complaints.  Moreover, 
while the July 2001 treatment note indicated that the 
veteran had left foot pain which was possibly related to 
muscle cramps, the examiner also indicated that it was 
possible that the veteran's complaints were related to 
tendonitis (a diagnosed disability).

In his September 2000 opinion, the VA examiner reviewed 
the claims files and clinically evaluated the veteran.  
The examiner was specifically requested to address whether 
any signs or symptoms of muscle disability were present, 
or whether an undiagnosed illness of the muscles was 
otherwise implicated in the veteran's complaints.  In 
response, the examiner noted the absence of any clinical 
findings of a disability affecting the veteran's muscles, 
found no evidence of a myofascial pain disorder, and 
ultimately concluded that it was in fact unlikely that the 
veteran had an undiagnosed illness affecting his muscles.  
This opinion is consistent with the numerous records 
showing a remarkable absence of any clinical signs or 
symptoms of muscle abnormalities, including at the 
veteran's Persian Gulf Registry examinations in January 
1993 and September 1993, at his June 1995 VA examination.

In essence, the only arguable post-service evidence on 
file of objective indications of a disability of the 
muscles is the July 2001 private treatment note, which in 
any event did not purport to establish that the veteran's 
left foot muscle problems were the result of an 
undiagnosed illness, but rather only indicated that the 
problems could be related to tendonitis or to muscle 
cramps.  At all other times, however, clinical findings 
with respect to the veteran's muscles have been entirely 
normal, and the veteran has offered no non-medical 
indicators of chronic disability, other than his 
uncorroborated assertions.  In the Board's opinion, the 
lack of any objective indications of chronic disability 
other than on possibly one occasion in July 2001 
(including any non-medical indicators that have been 
independently verified), and the September 2000 VA opinion 
concluding that the veteran in fact does not have evidence 
of any undiagnosed illness manifested by sore muscles, 
clearly demonstrates that the veteran does not have a 
chronic undiagnosed illness affecting his muscles which is 
subject to service connection pursuant to 38 U.S.C.A. 
§ 1117 or 38 C.F.R. § 3.317.  

Accordingly, as the preponderance of the evidence is 
against the veteran's claim, service connection for sore 
muscles as due to an undiagnosed illness is denied. 



								(Continued on next 
page)

ORDER

Entitlement to service connection for disability 
manifested by sore joints is denied.

Entitlement to service connection for disability 
manifested by sore joints claimed as due to undiagnosed 
illness is denied.

Entitlement to service connection for disability 
manifested by sore muscles claimed as due to undiagnosed 
illness is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

